[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Plaintiff's Motion to Amend Complaint (dated November 4, 1991) is granted as to requests 1-3; and denied as to request 4.
The objection to the addition of count 4 based on a violation of the statute of limitations is proper. See Bloniaz v. Bael, 2 Conn. L. Rrt. 721 (1990) and Felsted v. Kimberly Auto Services, Inc., 25 Conn. App. 665 (1991).
The proposed fourth count raises a new course of action sounding in intentional or absolute nuisance (DeLahunta v. Waterbury,134 Conn. 630, 634 (1948)) which does not relate back to the original complaint. See Patterson v. Szaba Food Service of New York, Inc., 14 Conn. App. 178 (1982).
Therefore the plaintiff is denied permission to amend her
KATZ, JUDGE CT Page 10830
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 10831
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 10832
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 10833
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 10834